Case 16-13842   Doc 225    Filed 09/19/19 Entered 09/19/19 17:16:36    Desc Main
                            Document     Page 1 of 6




                    UNITED STATES BANKRUPTCY COURT
                       DISTRICT OE MASSACHUSETTS
                            EASTERN DIVISION



  In re:                                  Chapter 7
  AMERITRANS CAPITAL CORPORATION,         Case No. 16-13842-MSH
                       Debtor.


  JOHN O. DESMOND, CHAPTER 7
  TRUSTEE OE AMERITRANS CAPITAL
  CORPORATION                             Adversary Proceeding No. 19-01012
                   Plaintiff
  V.



  XL SPECIALTY INSURANCE COMPANY,
                   Defendant.


  XL SPECIALTY INSURANCE COMPANY,
                   Plaintiff
   V.


                                          Adversary Proceeding No. 19-01069
  JOHN O. DESMOND, as Chapter 7 Trustee
  of AMERITRANS CAPITAL
  CORPORATION; AMERITRANS CAPITAL
  CORPORATION; U.S. SMALL BUSINESS
  ADMINISTRATION, as Receiver for ELK
  ASSOCIATES EUNDING CORPORATION;
  ROBERT C. AMMERMAN; PETER
  BOOCKVAR; STEVEN ETRA; MICHAEL
  EEINSOD; RICHARD EEINSTEIN; GARY
  GRANOEE; MURRAY INDICK; JOHN
  LAIRD; SILVIA MULLENS; ELLIOT
  SINGER; HOWARD SOMMER; and IVAN
  J. WOLPERT,
                   Defendants.




39869079V1
Case 16-13842          Doc 225        Filed 09/19/19 Entered 09/19/19 17:16:36                      Desc Main
                                       Document     Page 2 of 6




                                     SETTLEMENT AGREEMENT

         This Settlement Agreement (“Agreement”) is entered into this__day
                                                                     19    of September, 2019

by and among John O. Desmond (“Trustee”), Trustee of Debtor Ameritrans Capital Corporation

(“Ameritrans” or “Debtor”) in the above-captioned case no. 16-13842-MSH (“Bankruptcy

Proceeding”); XL Specialty Insurance Company (“XL”); and Peter Boockvar, Steven Etra,

Michael Feinsod, Richard Feinstein, Gary Granoff, Murray Indick, John Laird, Silvia Mullens,

Elliot Singer, Howard Sommer, and Ivan J. Wolpert (“Individual Insureds,” together with XL

and the Trustee, the “Parties”).

         WHEREAS, on October 5, 2016, the Debtor filed a voluntary petition for relief under

Chapter 7 of Title 11 of the U.S. Code (the “Bankruptcy Code”);

         WHEREAS, XL has been making payments to the Individual Insureds pursuant to the

terms of a directors and officers liability policy XL issued to Ameritrans (the “Policy”), in

connection with their defense of a lawsuit entitled United States ofAmerica, on behalf of the U.S.

Small Business Administration v. Elk Associates Funding Corp.,^ No. 13-1326, in the U.S.

District Court for the Eastern District of New York (“SBA Action”);

         WHEREAS, on February 6, 2019, the Trustee filed an adversary complaint against XL in

Adversary Proceeding No. 19-01012 seeking, among other things, recovery under the Policy of

certain investigative fees incurred in connection with claims against certain of the Individual

Insureds pending in Delaware state court (the “Delaware Action”) pursuant to 11 U.S.C. §§ 101-

1330 of the Bankruptcy Code and Rule 7001 of the Federal Rules of Bankruptcy Procedure (the

“Investigative Fee Proceeding”);




' Elk Associates Funding Corp. (“Elk”) is a subsidiary of Ameritrans and an Insured under the Policy. The
Individual Insureds were directors and/or officers of Ameritrans and Elk.

                                                         2
39869079V1
Case 16-13842          Doc 225    Filed 09/19/19 Entered 09/19/19 17:16:36                Desc Main
                                   Document     Page 3 of 6




         WHEREAS, on June 10, 2019, XL filed a Complaint in the Nature of Interpleader in

Adversary Proceeding No. 19-01069, seeking to interplead the remaining limits of the Policy

given competing claims for payments under the Policy (the “Interpleader Proceeding”);

         WHEREAS, there is pending in Delaware State Court an action entitled Ammeman v.

Feinsod, etal. Case No. 8719 (Del. Chan. Ct.) assumed by the Trustee (the “Delaware Action”);

         WHEREAS, there is pending in Delaware two actions entitled Ameritrans Capital

Corporation v. XL Specialty Insurance Company. C.A. No.: N14C-10-019 EMD (the “Superior

Court Action”); and XL Specialty Insurance Company v. Ameritrans Capital Corporation.

Supreme Court of Delaware No. 400, 2016 (the “Appeal” of the Superior Court Action);

         WHEREAS, on July 10, 2019, the Parties held a Rule 26(f) Conference to discuss matters

set forth in the Pretrial Order relating to the Investigative Fee Proceeding; and

         WHEREAS, the Parties have continued their settlement discussions in an effort to reach a

settlement that is acceptable to both sides and that addresses all of the issues set forth in the

Investigative Fee Proceeding and the Interpleader Proceeding (collectively, the “Adversary

Proceedings”).

         NOW, THEREFORE, the Parties hereby stipulate and agree, subject to the approval of

this Court, as follows:

    A. The Trustee has agreed to accept $225,000 from XL to fully resolve the Investigative Fee

         Proceeding (“Investigative Fee Settlement”). XL and the Individual Insureds agree that

         the Trustee and his counsel can be paid $225,000.00 upon any application for

         compensation which may be filed with the court and waive any objection to such fee

         application of the Trustee and his counsel for the proceeds of the Investigative Fee

         Settlement.



                                                   3
39869079V1
Case 16-13842        Doc 225       Filed 09/19/19 Entered 09/19/19 17:16:36               Desc Main
                                    Document     Page 4 of 6




    B. Upon receipt of the Investigative Fee Settlement, the Trustee and XL will take all

         necessary steps to dismiss the Investigative Fee Proceeding with prejudice; XL will

         dismiss its Appeal in Delaware; and both the Trustee and XL will dismiss the Superior

         Court Action (as defined above).

    C. Upon dismissal of the Investigative Fee Proceeding, XL shall dismiss the Interpleader

         Proceeding in this Court without prejudice; provided, however that such action may be

         initiated at a future date in the U.S. District Court for the Eastern District of New York no

         earlier than October 2, 2019.

    D. XL and the Individual Insureds will continue to communicate in advance of a September

         18, 2019 settlement conference in the SB A Action regarding said conference, remaining

         Policy limits, and any unpaid, outstanding legal fees due to counsel representing the

         Individual Insureds in the SBA Action.

    E. Upon entry of a final order approving this Agreement and receipt of the Investigative Eee

         Settlement, the Trustee - on his own behalf and on behalf of the Debtor - hereby releases

         and remises XL and each of the Individual Insureds and their agents, predecessors.

         successors, and assigns from and against any and all causes of action, claims.

         counterclaims, cross-claims, defenses, suits, debts, demands, accounts, offsets.

         obligations, liabilities, judgments, losses, contracts, agreements, torts, damages, fees.

         costs, attorneys’ fees, and expenses, of any kind or nature whatsoever, in law and in

         equity, whether individual or derivative, past and present, whether or not now known.

         suspected, or claimed, accrued or unaccrued, concealed or hidden, from the beginning of

         the world to the date hereof specifically relating to and limited to the Investigative Fee

         Proceeding and the Superior Court Action.



                                                   4
39869079V1
Case 16-13842        Doc 225      Filed 09/19/19 Entered 09/19/19 17:16:36                Desc Main
                                   Document     Page 5 of 6




    F. Upon entry of a final order approving the Settlement, XL and the Individual Insureds

         hereby release and remise the Trustee and Debtor and their agents, predecessors.

         successors, and assigns from and against any and all causes of action, claims.

         counterclaims, cross-claims, defenses, suits, debts, demands, accounts, offsets.

         obligations, liabilities, judgments, losses, contracts, agreements, torts, damages, fees.

         costs, attorneys’ fees, and expenses, of any kind or nature whatsoever, in law and in

         equity, whether individual or derivative, past and present, whether or not now known.

         suspected, or claimed, accrued or unaccrued, concealed or hidden, from the beginning of

         the world to the date hereof specifically relating to and limited to the Investigative Fee

         Proceeding and the Superior Court Action.

    G. Specifically excluded from the releases is the Trustee’s pending Superior Court suit

         entitled Ammerman v. Feinsod. Case No. 8719 referred to above as the Delaware Action.

    H. The Parties shall immediately seek an order of approval (the “Order of Approval”) of this

         Settlement by the Bankruptcy Court.

    I. Subject to an Order of Approval, this Settlement shall be binding upon and inure to the

         benefit of the Parties, their predecessors, successors and assigns.

    J. It is agreed that time is of the essence of this Settlement.

    K. This Settlement may be executed in counterparts, each of which shall be deemed to be an

         original, and all such counterparts together shall constitute one and the same instrument

         and all such counterparts together shall constitute one and the same instrument, and shall

         be governed by and construed in accordance with the substantive law of Massachusetts.

    L. This Settlement may be executed by facsimile or other electronic transmission.




                                                   5
39869079V1
Case 16-13842           Doc 225      Filed 09/19/19 Entered 09/19/19 17:16:36           Desc Main
                                      Document     Page 6 of 6




    M. Each of the undersigned warrants that he or she is duly authorized to execute this

            Agreement on behalf of their respective party or parties.

   XL SPECIALTY INSURANCE                                 JOHN O. DESMOND, CHAPTER 7
   COMPANY                                                TRUSTEE OF AMERITRANS
                                                          CAPITAL CORPORATION,

   By its attorneys,                                      By his attorneys.

  /s/ Jesse I. Redlener
  Jesse I. Redlener (BBO No. 646851)                      /s/ Alan L Braunstein
  ASCENDANT LAW GROUP EEC                                 Alan E. Braunstein (BBO #546042)
  204 Andover Street, Suite 401                           Riemer & Braunstein EEP
  Andover, MA 01810                                        100 Cambridge Street, 22"'^ Floor
  (978) 409-2038                                          Boston, Massachusetts 02114
  jredlener@ascendantlawgroup.com                         (617) 523-9000
                                                          abraunstein @ riemerlaw. com
   -and-

   Stacey E. McGraw, Esq.                                 INDIVIDUAL INSUREDS
   Brandon D. Almond, Esq.                                STEVEN ETRA
   TROUTMAN SANDERS LLP
   401 9th Street, N.W., Suite 1000                       By his counsel.
   Washington, D.C. 20004-2134
   (202) 274-2864                                          /s/ Mark Kornfeld
   Stacey.mcgraw @troutman.com                            Mark Kornfeld, Esq.
   brandon.almond@troutman.com                            Quarels & Brady LLP
                                                          101 East Kennedy Blvd., Suite 3400
                                                          Tampa, EL 33602-5195
                                                          (813) 387-0278
                                                          Mark.Kornfeld@quarels.com



2543221.1




                                                     6
39869079V1
